                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UJU ONUACHI,

                      Plaintiff,                                  8:19CV291

        vs.
                                                               MEMORANDUM
MASTER BUILDERS INC., HARRY S.                                  AND ORDER
PETERSON COMPANY, WESTERN
WATERPROOFING CO., INC., THE
WESTERN GROUP, MEYLAN
ENTERPRISES INC., ALLIANCE GROUP
INC, CASSEM, ADAMS, GOTCH, &
DOUGLAS, TIMMERMIER, GROSS &
PRENTISS, and PICKENS, GREEN &
CLEASON L.L.P.,

                      Defendants.


       This matter is before the Court on the Order, ECF No. 22, from the U.S. District

Court for the Southern District of Ohio. In that Order, the District Judge adopted the

Report and Recommendation, ECF No. 6, of the Magistrate Judge recommending that

Plaintiff Uju Onuachi’s action be dismissed. The Order also recognized that Onuachi’s

action was closely related to prior frivolous cases filed with this Court and transferred the

case “to the District of Nebraska for further proceedings, including sanctions if

appropriate.” ECF No. 22. See generally Onuachi v. Master Builders, Inc., 4:17CV3114,

2018 WL 922135, at *4 (D. Neb. Feb. 15, 2018) (identifying six prior, repetitive lawsuits

based on the same work-related injury and warning Onuachi that further filings would

result in an injunction and an award of attorney fees against him); Onuachi v. Master

Builders, Inc., 4:18CV3147 (D. Neb. Dec. 31, 2018) (enjoining Onuachi “from filing any
further complaints, pleadings, motions, or other items with this Court based on the work-

related injuries alleged in his Amended Complaint”).

       After the case was transferred to this Court, Defendants Harry S Peterson

Company, Master Builders Inc., The Western Group, Western Waterproofing Co., Inc.,

filed a Motion to Dismiss, ECF No. 33; Onuachi filed a Motion to Set Aside Judgment,

ECF No. 34; and Defendant Alliance Group Inc. filed a Motion to Dismiss, ECF No. 35.

The moving Defendants also ask the Court to sanction Onuachi for violating the

permanent injunction entered in Onuachi v. Master Builders, Inc., 4:18CV3147 (D. Neb.

Dec. 31, 2018).

       The Court will enter a final judgment dismissing this action, with prejudice, and the

Defendants may seek their attorney fees as provided by Rule 54(d) of the Federal Rules

of Civil Procedure. The Court will not, however, sanction Onuachi for violating the

injunction entered in Case No. 4:18CV3147 because he filed this action in the Southern

District of Ohio and the Court enjoined him “from filing any further complaints, pleadings,

motions, or other items with this Court based on the work-related injuries” that were the

subject of his prior lawsuits. (emphasis added). That injunction remains in place, and the

Court will summarily dismiss any further actions filed by Onuachi which touch on the

subject matter of his prior lawsuits, i.e., Onuachi v. Master Builders, Inc., 4:17CV3114,

2018 WL 922135, at *4 (D. Neb. Feb. 15, 2018), Onuachi v. Master Builders, Inc.,

4:18CV3147 (D. Neb. Dec. 31, 2018). Accordingly,

       IT IS ORDERED:

       1.     The Motions to Dismiss, ECF Nos. 33 & 35, are granted;



                                             2
2.    The Motion to Set Aside Judgment, ECF No. 34, filed by Plaintiff Uju
      Onuachi, is denied;

3.    The above-captioned action is dismissed, with prejudice; and

4.    A separate judgment will be entered.


Dated this 18th day of July 2019.


                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                    3
